Howk, J.
This was a suit by the appellee, Hadley, to recover damages from the appellant, Crocker, for his publication of an alleged libel. The cause was put at issue and tried by a jury, and a verdict was returned for the appellee, assessing his damages in the sum of two hundred and fifty dollars. ■Over the appellant’s motion for a new trial judgment was rendered against him on the verdict.
Several errors are assigned by appellant in this court, but his counsel has confined his argument chiefly to the alleged ■error of the court in overruling his motion for a new trial. Counsel say: “ It is admitted by the appellant that he wrote .and procured the publication of the alleged libellous article.” Appellant’s counsel claim, however, that the innuendoes in ¡appellee’s complaint place a forced and unnatural meaning on the language used in the published article, and, to some extent, this may be true. The published article is too long to be copied in this opinion, but it denounced the appellee as a “hoary-headed filcher,” and charged that “ John C. Hadley has sold himself, Judas-like, for a few pieces of silver, to sell bis neighbors out.” We need not argue for the purpose of showing that the. publication of an article, containing such expressions as those quoted, in a public newspaper, is a libellous publication. It is not necessary that a crime should be charged in accurate or technical language, in a written or printed publication, in order to constitute such publication a libel. Any written or printed publication which holds a person up to scorn or ridicule, or to a stronger feeling of contempt or execration, or which imputes or implies his commission of a crime not directly charged, is a libellous publication. This is the settled law on this subject in this State. Gabe v. McGinnis, 68 Ind. 538, and authorities cited; Bain v. Myrick, 88 Ind. 137; Young v. Clegg, 93 Ind. 371; Hake v. Brames, 95 Ind. 161.
There is evidence in the record which tends to sustain the verdict on every material point. In such case, as has often *418been decided) this court will not disturb the verdict on what might seem to be the weight of the evidence. City of Anderson v. O’Conner, 98 Ind. 168. It is claimed also that the-damages assessed were excessive, but we can not reverse the judgment on this ground. In truth, the transcript is incomplete, and fails to show, in any manner, that all the evidence given in the cause was made a part of the record. In such a case as this the amount of the plaintiff’s damages is a question for the jury, and where their verdict has met the approval of the trial court, the judgment will not be reversed on the ground of excessive damages, unless they appear at. first blush to be grossly excessive. City of Evansville v. Worthington, 97 Ind. 282.
Filed June 23, 1885.
We have found no error in the record of this cause which authorizes or requires the reversal of the judgment. _
The judgment is affirmed, with costs.